

 
 
 

Exhibit 10.2






AT&T Inc.
Equity Retention and Hedging Policy
 


AT&T believes in aligning the long-term interests of officers with those of
stockholders. To further that goal and to serve as an example to employees
throughout the company, the Human Resources Committee has adopted this Equity
Retention and Hedging Policy (the “Policy”).


Retention of Awards


Until one year after termination of their employment with AT&T and its
affiliates, each Executive Officer shall retain 25% (after taxes and exercise
costs) of the shares of common stock acquired by such officer under an
incentive, equity, or option award granted to them after January 1, 2012, other
than shares acquired through a deferral plan.


This Policy applies to awards occurring after January 1, 2012, as follows:
·  
Restricted Stock Units, Restricted Stock and Performance Shares paid in stock —
Commitment applies to the net shares issued to the Executive Officer after
withholding taxes.

·  
Stock Options — Commitment applies to net option shares acquired upon exercise
of stock options after withholding taxes.



Hedging of AT&T Stock
Our Executive Officers are prohibited from hedging their ownership of AT&T
stock, including trading in publicly-traded options, puts, calls, or other
derivative instruments related to AT&T stock.  This policy against hedging will
also apply after termination of employment with respect to stock awards that are
required to be retained for one year after termination of employment.


Stock Ownership Guidelines


Officer-level employees of AT&T shall hold a minimum number of AT&T shares as
set forth in the table below.  Shares may be held directly, through a broker, or
in a qualified or nonqualified deferral plan.  Qualifying ownership shall
include shares held by a spouse; members of the immediate family sharing the
same household; or a trust where the employee or family member is a beneficiary.


Level
Ownership Guideline
CEO
6 X Base Salary
Executive Officers
Lesser of 3 X Base Salary or 50,000 Shares
Other Officer-Level Employees
Lesser of 1 X Base Salary or 25,000 Shares
Ownership levels must be achieved within five years from hire, promotion
(including designation as an Executive Officer), or company acquisition.




 
 
 
 
